Citation Nr: 1048153	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1973, and from November 1977 to February 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision by the Albuquerque, New Mexico 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for neck injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he sustained injury both to his right 
shoulder and to his neck during service, and that he has 
continued to have chronic disability in both areas.  In a June 
2008 rating decision, the RO granted service connection for right 
shoulder disability, described as rotator cuff strain, but denied 
service connection for neck disability.  During service, the 
Veteran sought treatment for neck pain in 1984 and 1991.  During 
an April 1992 neurological examination for his right wrist, he 
denied symptoms involving the neck or shoulder.  

After service, in February 1994, he was seen after slipping on 
wet steps and falling.  At that time he complained of upper back 
and neck pain.  Cervical spine series was negative.

Recent diagnostic imaging shows degenerative disc disease of the 
cervical spine.  Medical statements of record conflict as to the 
likelihood that the current neck disorder is related to symptoms 
and incidents reported during service.  

In February 2008, a VA clinician who treats the Veteran stated 
that it is possible that the current disease is due to old 
service-related injury.  A VA clinician who examined the Veteran 
in May 2008 noted that some service treatment records contained 
objective findings of right shoulder problems from the fall, but 
not cervical spine problems.  That clinician stated that the 
issue of service connection of current cervical spine 
degeneration cannot be resolved without resort to mere 
speculation.  The examiner did not address the complaints of neck 
pain in service in 1984 or 1991.  In addition, some of the 
medical evidence, including VA treatment notes from 2008, appears 
to have been added to the claims file since the May 2008 
examination.  The Board will remand the case for another VA 
examination, with review of the claims file and an additional 
opinion as to whether it is at least as likely as not that the 
Veteran's current cervical spine disability is attributable to 
complaints or injuries during his service.

In addition, the Veteran reported that he has received treatment 
since 1993 at the VA Medical Center in Albuquerque.  While the 
file does contain reports of radiographic studies from 1995 and 
1996, the clinical entries requesting such testing are not of 
record, nor are any VA outpatient reports dating prior to 
September 1995.  Clinical entries beginning in January 1998 are 
of record.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records, including 
any hard copy (versus computerized records) 
dating prior to January 1998 from the VA 
Medical Center in Albuquerque.  If the 
records are not obtainable, the claims file 
should be annotated as such and the Veteran 
notified of such.

2.  After the above has been completed to the 
extent possible and any available records 
associated with the claims file, schedule the 
Veteran for a VA orthopedic examination to 
address whether the Veteran's cervical spine 
disorder is related to service.  The examiner 
must be provided with and review the 
Veteran's claims file in conjunction with the 
examination.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not (a 50 percent 
probability) that the Veteran's current 
cervical spine condition is related to his 
complaints of neck pain in service in 1984 
and 1991, or to a fall in 1988 wherein he 
injured his right shoulder but did not report 
neck pain.  The examiner should address the 
in-service complaints as well as post service 
injuries including a fall on wet steps in 
1994 when rendering his/her opinion.  The 
examiner should explain the reasons for the 
conclusions reached.

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


